COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


BARBARA J. GOODMAN
                                                                MEMORANDUM OPINION *
v.     Record No. 1333-09-1                                          PER CURIAM
                                                                   OCTOBER 27, 2009
HOOVER UNIVERSAL, INC. AND
 ACE AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin L. Hubbard; Hubbard and Hartley, PC, on brief), for
                 appellant.

                 (Audrey Marcello; Taylor & Walker, P.C., on brief), for appellees.


       Barbara J. Goodman (claimant) appeals a decision of the Workers’ Compensation

Commission finding that claimant failed to reasonably market her residual work capacity after

June 29, 2007. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Goodman v. Hoover Universal, Inc., VWC File No. 222-97-00 (May 18,

2009). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.